Citation Nr: 0828702	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for a postoperative 
right knee disability with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's July 2002 
claims for service connection for a left knee disability, and 
for an increased rating for a postoperative right knee 
disability with degenerative joint disease, which is 
currently evaluated as 10 percent disabling.

In April 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected postoperative right knee 
disability with degenerative joint disease is manifested by a 
range of motion shown to be 0 degrees of extension to 115 
degrees of flexion.

2.  The veteran has no instability in his right knee.

3.  The veteran has post-traumatic arthritis of the right 
knee.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a postoperative right knee disability with degenerative 
joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.7, 4.71(a), Diagnostic Codes 5260, 5261 
(2007).

2.  The criteria for a separate rating for instability in the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.7, 4.71(a), Diagnostic Code 5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008). Such notice should 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

An August 2002 letter provided to the veteran before the 
October 2002 and July 2003 rating decisions satisfied the 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the veteran of what evidence was 
needed to establish his claim for an increased rating, what 
the VA would do and had done, and what evidence he should 
provide.  The August 2002 letter also informed the veteran 
that it was his responsibility to help the VA obtain medical 
evidence or other non-government records necessary to support 
his claim.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 
 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores, supra. 
 
Here, the veteran was sent a letter in May 2007 that provided 
the above described notice.  VA notified the veteran that he 
needed to present evidence showing that his condition had 
worsened, as well as the impact of the condition and symptoms 
on his employment.  The notice also included a discussion of 
disability ratings ranging from noncompensable to 100, and 
gave specific examples of lay and medical evidence as set 
forth in Vasquez-Flores-e.g., competent lay statements 
describing symptoms, and information regarding any medical 
and hospitalization records about which the veteran had not 
previously told VA.

Even if the notices were deemed insufficient as to content 
and timing in light of Vasquez-Flores, supra, the veteran is 
not shown to be prejudiced in this matter.  Although the May 
2007 letter to the veteran did not provide him with the 
relevant Diagnostic Codes or with the type of evidence beyond 
worsening, such as a specific measurement or test result, 
that would be necessary for establishing entitlement to a 
higher disability rating under those Codes, the veteran was 
not prejudiced thereby because he was provided with VA 
examinations in October 1988, July 1998, and March 2008 which 
gave the veteran an opportunity to supply VA with the 
measurements and test results necessary to adjudicate the 
claim.  Based on the above, any potential notice deficiencies 
do not affect the essential fairness of the adjudication.  
The veteran's claim was readjudicated and a supplemental 
statement of the case was subsequently issued April 2008.  
For this reason, no further development is required regarding 
the duty to notify.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA treatment 
records and private treatment records have been obtained.  
Moreover, the veteran was provided with VA examinations in 
October 1988, July 1998, and March 2008.  

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service treatment records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. 
§ 4.7.

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claim 
for a right knee disability, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board further notes 
that the Court, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

Limitations of flexion and extension of the knee are rated 
under Diagnostic Codes 5260 and 5261, respectively.  VA 
General Counsel has held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee. VAOPGCPREC 9-
2004 (2004).  Recurrent subluxation or lateral instability is 
rated under Diagnostic Code 5257.  

The criteria for limitations of flexion of the knee 
contemplate that a 0 percent evaluation is to be assigned for 
flexion limited to 60 degrees; a 10 percent evaluation is to 
be assigned for flexion limited to 45 degrees; a 20 percent 
evaluation is to be assigned for flexion limited to 30 
degrees; and a 30 percent evaluation is to be assigned for 
flexion limited to 15 degrees.  Diagnostic Code 5260.   

The criteria for limitations of extension of the knee 
contemplate that a 0 percent evaluation is to be assigned for 
extension limited to 5 degrees; a 10 percent evaluation is to 
be assigned for extension limited to 10 degrees; a 20 percent 
evaluation is to be assigned for extension limited to 15 
degrees; a 30 percent evaluation is to be assigned for 
extension limited to 20 degrees; a 40 percent evaluation is 
to be assigned for extension limited to 30 degrees; and a 50 
percent evaluation is to be assigned for extension limited to 
45 degrees.  Diagnostic Code 5261.

The criteria for recurrent subluxation or lateral instability 
contemplate that a 10 percent evaluation is to be assigned 
for a slight manifestation; a 20 percent evaluation is to be 
assigned for a moderate manifestation; and a 30 percent 
evaluation is to be assigned for a severe manifestation.  
Diagnostic Code 5257. 

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010, if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee. VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. 
§§ 4.40, 4.45 and 4.59 must still be considered and that 
objective evidence of pain on motion must still be considered 
if there is compensable limitation of flexion and extension, 
although the rules against pyramiding would only allow pain 
on motion to possibly elevate only one of the compensable 
evaluations of motion.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Service connection for the veteran's right knee disability 
was granted in a November 1988 rating decision which assigned 
an initial noncompensable rating.  The veteran was granted a 
temporary total rating of 100 percent disabling pursuant to 
the provisions of 38 C.F.R. § 4.30 for the period of October 
23, 1997 to December 1, 1997, and an increased rating of 10 
percent disabling thereafter, in an August 1998 rating 
decision.  The veteran filed his current claim for an 
increased rating in July 2002.  In rating decisions dated 
October 2002 and July 2003, the RO continued a 10 percent 
rating for the service-connected right knee disability 
pursuant to the provisions of Diagnostic Code 5257.

In his October 1988 VA examination, the veteran was diagnosed 
with degenerative joint disease of the right knee.

In his July 1998 VA examination, the veteran was diagnosed 
with post-traumatic arthritis of the right knee.  Because no 
occasional incapacitating exacerbations were noted by the 
examiner, a rating of 10 percent disabling is appropriate 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

The veteran noted in his June 2008 substantive appeal that he 
wears ace bandages and knee braces on both knees everyday, 
and that he works on his feet from 8 to 10 hours per day.  
The veteran further notes that his arthritis causes him pain 
to varying degrees every day.  The Board finds that the 
arthritis to which the veteran refers constitutes the basis 
for his rating of 10 percent disabling, and that the veteran 
has neither alleged nor provided medical evidence of 
occasional incapacitating exacerbations, which would be 
necessary for a rating of 20 percent disabling.

In March 2008, a VA examiner found that the veteran's right 
knee had a range of motion of 0 degrees of extension to 115 
degrees of flexion.  The VA examiner further found that the 
veteran's right knee showed no objective evidence of pain 
following repetitive motion, and no additional limitations 
after three repetitions of range of motion.  The VA examiner 
also found no evidence of joint ankylosis.  While the VA 
examiner did not comment on any instability in the right 
knee, the veteran was found not to have had any instability 
in his July 1998 VA examination, and no new information has 
been put forward to contradict that finding.

In summary, the veteran lacks evidence of knee ankylosis per 
Diagnostic Code 5256, recurrent subluxation or lateral 
instability under Diagnostic Code 5257, limitation of flexion 
under Diagnostic Code 5260, or limitation of extension under 
Diagnostic Code 5261.  However, pursuant to the VA examiner's 
diagnosis of July 1998, the veteran is entitled to a rating 
of 10 percent disabling for his post-traumatic arthritis in 
his right knee under Diagnostic Code 5010.  The Board notes 
that this rating code differs from the Diagnostic Code, 5257, 
which was originally assigned.  However, as previously noted, 
a compensable rating may be assigned under Diagnostic Code 
5010, if the arthritis results in noncompensable limitation 
of motion and/or objective findings or indicators of pain.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for a 
postoperative right knee disability with degenerative joint 
disease might be warranted for any period of time during the 
pendency of this appeal.  However, there is no evidence that 
the veteran's postoperative right knee disability with 
degenerative joint disease has been persistently more severe 
than the extent of disability contemplated under the assigned 
10 percent rating at any time.

The Board also has considered the issue of whether the 
veteran's postoperative right knee disability with 
degenerative joint disease standing alone presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

The Board has examined the pertinent medical evidence and 
finds that overall, the veteran's service-connected 
postoperative right knee disability with degenerative joint 
disease does not meet the applicable schedular criteria for a 
rating in excess of 10 percent currently in effect.  There is 
no benefit of the doubt that can be resolved in his favor as 
the preponderance of the evidence does not show symptoms that 
more nearly approximate the criteria for a higher rating.  
Accordingly, the claim for an increased rating is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 10 percent for a 
postoperative right knee disability with degenerative joint 
disease is denied.


REMAND

Regarding the issue of entitlement to service connection for 
a left knee disability, the Board instructed in its April 
2007 remand that the veteran be provided with a VA 
examination for his left knee, and that the examiner opine on 
whether the veteran's left knee disorder was at least as 
likely as not the result of some incident in active service, 
or the result of his service-connected right knee disability.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.

In this case, the March 2008 VA examiner restated the 
question as to both direct and secondary service connection, 
but answered it as follows:  "Is no caused by caused by or a 
result of rt. knee loose bodies, surgery rt. knee for torn 
ACL in 1997 [sic]."  At most, this opinion speaks to the 
question of secondary service connection, but does not 
address the issue of direct service connection.  
Consequently, the Board finds that this issue is not ready 
for appellate review and must be remanded for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiner who conducted the March 2008 
examination of the veteran's left knee 
disability.  In an addendum, the examiner 
should offer an opinion as to (1) whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's left knee condition began during 
his active service or is etiologically 
related to the veteran's service; (2) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's left knee condition pre-existed 
his service, and, if so, was aggravated 
(worsened) by his service; (3) if 
aggravation is found during his service, 
whether the aggravation constitutes an 
increase in disability beyond the natural 
progression of the disease; and (4) the 
current status of the veteran's left knee 
condition.  

The examiner should also offer an opinion 
as to (5) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's left knee condition was 
caused by his service-connected right knee 
condition.  The rationale for any opinions 
and all clinical findings should be given 
in detail.  If it is not possible to 
provide an opinion, the examiner should 
state the reasons why.  If the examiner 
finds that an additional examination is 
necessary in order to provide the 
opinions, such examination should be 
scheduled and conducted.  Further, if the 
March 2008 examiner is not available, 
another appropriate specialist should 
provide the opinions requested. 

3.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for service connection for a left knee 
disability.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case which 
fully sets forth the controlling law and 
regulations pertinent to the appeal, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to further develop the 
veteran's claim.  No action by the veteran is required until 
he receives further notice; however, the veteran is advised 
that failure to cooperate by reporting for examination 
without good cause may result in the denial of his claim.  38 
C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


